Citation Nr: 1603355	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for bilateral pes planovalgus. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2015, additional pertinent medical evidence was added to the Veteran's VBMS electronic claims file.  This evidence includes VA podiatry records from the Salisbury VA Medical Center and a VA medical opinion regarding the Veteran's podiatry issues.  This evidence, which pertains to the issue on appeal, was submitted after the issuance of the most recent supplemental statement of the case dated in January 2013.  In November 2015, the Board sent the Veteran a letter to clarify whether he wanted to waive AOJ consideration of the newly submitted evidence.  In the same month, Veteran responded to the letter and indicated his desire to have the appeal remanded so that the AOJ could review the newly submitted evidence.  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted without a waiver is to be referred to the AOJ.  For this reason, the Board is remanding this case to for AOJ review of the additional evidence.


Accordingly, the case is REMANDED for the following actions:

1.  Readjudicate the issue of on appeal in light of all additional evidence added to the record.  

2.  If the benefit sought on appeal is denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




